HymaN, C. J.
The relator complains that the judge had, by an order, rescinded a prior order of his court, granting to him, relator, permission to bond the cotton sequestered in the case of Moore & Browder for the use of C. E. Alter v. J. B. Bres, and had moreover directed the sheriff to take possession of the cotton after he (relator) had bonded it; and that, subsequent thereto, the judge had refused, on a motion made by relator, permission for him to bond it.
*289The relator applies for a writ of mandamus to compel the judge to permit him to bond the cotton.
When a judge of an inferior court refuses to decide on the rights of litigants, this court cannot issue the mandate applied for to secure its appellate jurisdiction; nor when he decides adversely to the pretentions of a party. The reasons which he may give for his judgment cannot give this court original jurisdiction.
Our jurisdiction is only appellate, and we cannot correct, except on appeal, the judgments of other courts. Const. Art. 70.
The legislature has provided the manner by'which an appeal may be taken. It is not by mandamus.
Mandamus refused.